Citation Nr: 0512034	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  95-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
April 1943 to April 1945.  The veteran died in March 1994; 
the appellant is the veteran's widow.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York that denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
Board remanded the case in August 2000; the RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in March 1994, at the age of 78, from 
cardiopulmonary arrest related to pneumonia; he also suffered 
from the residuals of a cerebral vascular accident (CVA), 
including left hemiparesis and chronic organic brain syndrome 
(OBS), from hypertension and coronary artery disease (CAD), 
from peripheral vascular disease (PVD) and from chronic 
obstructive pulmonary disease (COPD).

2.  At the time of his death, the veteran was service 
connected for right partial ulnar nerve paralysis, rated as 
30 percent disabling; residuals of a gunshot wound of the 
right elbow with loss of pronation, rated as 20 percent 
disabling; limitation of right elbow extension, rated as 40 
percent disabling; a muscle herniation of the right thigh, 
Muscle Group XIV, rated as 30 percent disabling; an inguinal 
hernia, rated as zero percent disabling; a right elbow scar 
rated as zero percent disabling; and a psychiatric disability 
rated as zero percent disabling.  The combined rating of 
these disabilities was 80 percent.  

3.  A connection between the veteran's fatal disease 
processes and any service-connected disability has not been 
demonstrated.

4.  There is no nexus between any in-service incident and the 
onset of any disorder that caused or contributed to the 
veteran's demise.

5.  No disability of service origin caused or contributed 
substantially to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not the result of disease or injury 
incurred in or aggravated by active military service; his 
death was not the result of any service-connected disability.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that service connection for the cause 
of the veteran's death should be established because his 
service-connected disabilities led to the development of 
vascular disease which in turn contributed substantially to 
his death in March 1994.  She contends that the veteran's 
death, as shown by the death certificate, was materially 
caused by a condition (cardiorespiratory arrest) entitled to 
be considered service connected because it resulted from the 
veteran's service-connected right upper and lower extremity 
disabilities.  In her June 1995 substantive appeal, the 
appellant contended that the operation the veteran underwent 
to repair his right elbow resulted in neurological and 
vascular problems in the right arm and right thigh that 
ultimately led to a stroke and heart condition that in turn 
led to his demise.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for right partial ulnar nerve paralysis, rated as 30 
percent disabling; residuals of a gunshot wound of the right 
elbow with loss of pronation, rated as 20 percent disabling; 
limitation of right elbow extension, rated as 40 percent 
disabling; a muscle herniation of the right thigh, Muscle 
Group XIV, rated as 30 percent disabling; an inguinal hernia, 
rated as zero percent disabling; a right elbow scar rated as 
zero percent disabling; and a psychiatric disability rated as 
zero percent disabling.  The combined rating of these 
disabilities was 80 percent.

Review of the medical evidence of record reveals that the 
veteran last underwent a VA medical examination in June 1960.  
The veteran complained of limitation of motion of the right 
elbow and weakness of the right upper extremity; he was noted 
to be right-handed.  Physical examination revealed an eight-
inch nontender, non-fixed depressed scar on the posterior 
aspect of the right arm and elbow.  There was limitation of 
motion of the right elbow.  Flexion of the right elbow was 
normal, but extension was possible only to 100 degrees.  A 
flexion contracture was noted on neurologic examination.  
Supination was from zero to 40 degrees and pronation from 
zero to 45 degrees.  There was atrophy of the right arm and 
forearm, as well as of the right foot.  There was a ten-inch 
nontender non-fixed non-depressed scar on the lateral aspect 
of the right thigh and there was a muscle herniation of the 
quadriceps muscle.  Radiographic examination of the right 
upper extremity revealed a previously noted gross deformity 
of the distal humerus, absence of the radial head, 
osteophytic changes and narrowing of the cartilage space.  
Radiographic examination of the right femur revealed no gross 
abnormalities.  

The veteran was admitted to a VA hospital in October 1993, 
with a diagnosis of aspiration pneumonia.  The list of 
diagnoses found in the November 1993 discharge note included 
pneumonia, hypertension, COPD, right CVA, Candida 
esophagitis, hemorrhoids, urinary tract infection, anemia, 
decubitus ulcer on the buttocks and hypokalemia.  An October 
14, 1993 consultation sheet indicates that the veteran also 
suffered from peptic ulcer disease (PUD).

The medical evidence of record includes medical records from 
the private nursing center from which the veteran was 
transferred to a VA medical center the day before he died.  
These records indicate that the veteran had suffered a 
cerebrovascular accident that resulted in left-sided 
hemiparesis.  He also carried diagnoses of peripheral 
vascular disease (PVD), coronary artery disease (CAD), 
hypertension, COPD, and angina, as reflected in the May 1993 
discharge plan.  A January 1994 DNR document from Ellis 
Hospital indicates that the veteran suffered from chronic OBS 
secondary to his stroke.  Echocardiographic testing performed 
at that facility, in October 1993, revealed mild left atrial 
enlargement, mild aortic sclerosis and normal left 
ventricular size and function.

The veteran was admitted to a VA hospital in March 1994, with 
diagnoses of bilateral pneumonias, hypertension, COPD, CVA 
and history of aspiration pneumonia.  He was brought to the 
emergency room secondary to fever and increased respiratory 
distress.  The initial physical examination revealed 
contractures in all four extremities.  The veteran was 
classified as a DNR patient and was to be given comfort care 
only.  

The veteran died the day after his VA hospital admission in 
March 1994; he was 78 years old.  The immediate cause of 
death was listed on the death certificate as cardiopulmonary 
arrest due to or as a consequence of aspiration pneumonia due 
to or as a consequence of hypertension.  The other 
significant conditions listed as contributing to the cause of 
death but not resulting in the underlying cause were COPD and 
status-post cardiovascular arrest.  An autopsy was not 
performed.  

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, that disability must 
contribute substantially or materially to the death; it must 
combine to cause death; it must aid or lend assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. 
Brown, 6 Vet. App. 390 (1994).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and impairment of health to the extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).

The Board notes that the written statements of the appellant 
that the veteran's death was causally connected to the 
veteran's service-connected disabilities are not probative as 
there is no evidence in the record that the appellant has any 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Moray v. Brown, 2 Vet. App. 211, 
214 (1993).

The appellant has not submitted any medical opinion in 
support of her theory that the veteran's CVA and cardiac 
conditions were etiologically related to his service-
connected right arm and thigh disabilities.  Additionally, 
the appellant has submitted no medical evidence that 
indicates that an relationship exists between the veteran's 
military service and his death.  In fact, there is no medical 
evidence of record that suggests any relationship between the 
disease processes that influenced the veteran's demise and 
his military service or his previously service-connected 
disabilities.  

In reviewing the record, the Board does not find any medical 
evidence that any of the veteran's service-connected 
disabilities caused or contributed to the cause of his death.  
As the service-connected disabilities affected the veteran's 
extremities or psychiatric state, there is no suggestion, 
even when 38 C.F.R. § 3.312 is considered, that any service-
connected disability was a principal cause of death or 
otherwise affected a vital system such as the heart or lungs 
or cerebral vascular system.  The evidence shows that the 
veteran did not have a pulmonary problem at the time of his 
1953 February to March VA hospitalization.  The fact that the 
veteran's compensable disabilities relate to musculoskeletal 
and neurological conditions and not an internal medical 
condition weighs heavily in the Board's decision.  There is 
simply no evidence of any correlation between these 
disabilities and the veteran's death.  There is no competent 
medical evidence of record that indicates that any of the 
veteran's service-connected disabilities was a significant 
condition that contributed to the veteran's death.  Thus, the 
Board finds that these disabilities did not contribute to the 
veteran's death or make worse any disability that did.  See 
38 C.F.R. § 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's CVA, COPD, PVA, hypertension and CAD were 
incurred or aggravated as a result of his service or his 
service-connected disabilities.  The preponderance of the 
evidence is against the appellant's claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the claimant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her cause of death claim.  The RO 
sent the appellant letters in August 2003, November 2003, and 
February 2004, in which she was informed of what the evidence 
had to show to establish entitlement, what evidence was still 
needed and what VA's duty to assist was in obtaining evidence 
for her claim.  She was also told that she needed to let the 
RO know about any other evidence or information that she 
thought would support her claim.  In addition, the November 
2003 Supplemental Statement of the Case (SSOC) provided the 
appellant with the text of 38 C.F.R. § 3.159.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

Although all the notices required by the VCAA may not have 
been provided until after the RO adjudicated the appellant's 
cause of death claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA and private medical records 
relating to the veteran's last months have been associated 
with the claims file.  The appellant did not provide any 
information to VA concerning treatment records that she 
wanted the RO to obtain for her that were not obtained.  In 
September 2004, the appellant submitted a written statement 
in response to the SSOC and stated that she had no additional 
evidence to submit to VA in relation to her claim.  The 
appellant's representative, in the December 2004 informal 
hearing presentation, stated that he had no additional 
evidence or argument to submit.

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for the cause of the veteran's death, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In the context of a cause-of-death 
case, the evidence needs to indicate that the cause of death 
may be associated, at least in a contributory way, with an 
in-service event or service-connected disability.  38 C.F.R. 
§ 3.312.  In this case, the veteran had multiple problems 
that contributed to his death, including CVA, COPD, and CAD, 
but there is no indication, except by way of unsupported 
allegation, that any problem influencing his death could be 
associated with military service or service-connected 
disability.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


